In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00248-CV

COOK CHILDREN’S MEDICAL CENTER                §   On Appeal from the 141st District Court
AND COOK CHILDREN’S HEALTH CARE
SYSTEM -AND- COOK CHILDREN’S
PHYSICIAN NETWORK AND JOSE
OLARTE-MOTTA, M.D., Appellants                §   of Tarrant County (141-293532-17)



V.
                                              §   March 14, 2019

C.R. AND A.B., INDIVIDUALLY AND AS
NATURAL GUARDIANS AND NEXT                    §   Opinion by Justice Pittman
FRIENDS OF G.R., A MINOR, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court

denying the motions to dismiss is affirmed.
      It is further ordered that Appellants Cook Children’s Medical Center and Cook

Children’s Health Care System -AND- Cook Children’s Physician Network and Jose

Olarte-Motta, M.D. shall jointly and severally pay all of the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __________________________________
                                         Justice Mark T. Pittman